ACCEPTED
                                                                                                   04-15-00499-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                              12/3/2015 9:37:05 AM
                                                                                                    KEITH HOTTLE
                                                                                                            CLERK

                                     NO. 04-15-00499-CV

ROBERT GOMEZ                                  §     IN THE COURT OF APPEALS
                                                                             FILED IN
                                              §                       4th COURT OF APPEALS
v.                                            §     FOURTH     JUDICIALSAN  ANTONIO, TEXAS
                                                                        DISTRICT
                                              §                       12/3/2015 9:37:05 AM
PHILIP BERNAL, INDEPENDENT                    §                         KEITH E. HOTTLE
EXECUTOR OF THE ESTATE OF                     §                               Clerk
LOUIS A. BERNAL                               §     SAN ANTONIO, TEXAS


                               APPEARANCE OF COUNSEL


TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COME Beth Watkins and Shannon K. Dunn and hereby file their appearance of

counsel for Appellee Philip Bernal, Independent Executor of the Estate of Louis A. Bernal, in the

above entitled and numbered cause. This appearance of counsel does not supersede Cecil

William Bain III as attorney of record for Philip Bernal, Independent Executor of the Estate of

Louis A. Bernal for any continuing proceedings in the probate court.

                                                    Respectfully submitted,


                                                           /s/ Shannon K. Dunn
                                                    Beth Watkins
                                                    State Bar No. 24037675
                                                    Shannon K. Dunn
                                                    State Bar No. 24074162
                                                    LAW OFFICE OF BETH WATKINS
                                                    926 Chulie Drive
                                                    San Antonio, Texas 78216
                                                    (210) 225-6666—phone
                                                    (210) 225-2300—fax
                                                    Beth.Watkins@WatkinsAppeals.com
                                                    Shannon.Dunn@WatkinsAppeals.com

                                                    COUNSEL FOR APPELLEE
                                 CERTIFICATE OF SERVICE

        This is to certify that the above and foregoing document was forwarded in accordance
with Texas Rule of Appellate Procedure 9.5 on December 3, 2015 to the following counsel of
record for Appellant:

Mr. Reed Greene                    via e-filing
26254 IH-10 West, Suite 135
Boerne, Texas 78006
c.reed.greene@gmail.com

Mr. Jerry H. Kagan                 via facsimile at (210) 738-0088
1600 Culebra Avenue
San Antonio, Texas 78201



                                                   /s/ Shannon K. Dunn
                                                  Shannon K. Dunn
                                                  COUNSEL FOR APPELLEE




                                              2